The Assistant Vice-Chancellor,
(after examining the facts in the case, and deciding that the labor in question was applicable to the rent, and that the sum tendered by Coit was sufficient to pay all the rent in arrear, proceeded as follows:)
It remains to inquire whether the complainant had an adequate remedy at law. On the ground of quieting possession and preventing a multiplicity of suits, as well as avoiding very great, if not irreparable mischief, the complainant appears to be entitled to the interference of this court. Not being in actual possession, and no goods of his being found on the premises, he could neither maintain trespass or replevin. It is manifest that his tenants would sooner abandon the premises, than remain exposed to such invasions ; and those whose goods were seized, or were liable to be taken, would be very reluctant to litigate a matter in which they had no direct interest. The remedy at law was environed with obstacles and difficulties, which the complainant was not bound to encounter.
In Nutbrown v. Thornton, (10 Ves. 159,) Lord Eldon sustained an injunction by a tenant in a case quite analogous to this.
In Livingston v. Livingston, (6 J. C. R. 497,) Chancellor *3Kent allowed an injunction to restrain trespasses, where the right was clear, and the trespassers acting under the defendant’s directions, were numerous.
And in Vechte v. Brownell, (8 Paige, 212,) the present Chancellor held, that where the defendant was proceeding to foreclose a mortgage under the statute, claiming more than was due, and the complainant had offered to pay ail that was due; a bill to stay the sale would be sustained, although the complainant could recover back at law, the proceeds of the sale, beyond the amount actually due.
The principle of these cases is applicable to the one now under consideration, and supports the jurisdiction of this court.
The complainant is entitled to a perpetual injunction against the distress warrant, and against any proceeding relative to the rent of the premises, accrued to the first day of August, 1842. The defendant Horn must pay the complainant’s costs. He was doubtless a sufferer by his lenient course towards Cook, but in reference to the complainant, he was fully advised that he could not claim interest. The testimony of his son shows that he knew this before the first of August, when he sent to the complainant the statement of rent due. Yet afterwards, and on the last day that the parties were together, he insisted on the payment of interest on the arrears, as the only mode in which the difficulty between them could be settled. And within a few days from that time, he issued a distress warrant, not claiming interest, but claiming nearly $300 more than was due to him for the rent in arrear.
The fund in court will be paid to the defendant Horn, after deducting the taxed costs of the complainant.